Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to the abstract idea subgrouping(s) of mental processes and certain methods of organizing human activity. Examiner disagrees. The mental processes grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Applicant’s claims recite several limitations that correspond to the abstract idea, including, but not limited to:  identifying the monetary expenditure; identifying the transaction category; comparing the transaction category to the stored transaction categories to identify the economic sector associated with the transaction category; applying the emissions factor associated with the identified economic sector to the identified monetary expenditure, to determine the amount of greenhouse gas emissions attributable to the transaction; and determining a price for offsetting greenhouse gas emissions attributable to the transaction, based on the amount of greenhouse gas emissions attributable to the transaction and the price for offsetting a unit of greenhouse gas emissions. These limitations absolutely correspond to observation, evaluations, judgments, and opinions. Identifying a monetary expenditure, transaction category, etc. and applying emissions factor associated with the identified economic  price for offsetting greenhouse gas emissions attributable to each transaction, the one or more greenhouse gas offsetting projects, and payment processing information for contributing to the one or more greenhouse gas offsetting projects. The claim recites ab abstract idea. Applicant argues that “As opposed to conventional systems, that utilize "process- based analysis focused on tracking materials and energy consumption in a supply chain," the system and method of the independent claims facilitate "improved internal consistency across products" and is more "easily translated to the finances of a particular consumer" than conventional systems by utilizing the analysis of the economic segment of the good or service associated with each transaction.” This argument at best, represents an improvement in the judicial exception itself (commercial transactions), and not an improvement in computers or technology.
Regarding the Applicant’s argument that the claims recite additional elements that amount to significantly more than the judicial exception, and contains significant additional elements beyond the alleged abstract idea, Examiner disagrees. The judicial exception is not integrated into a practical application because the claim recites the 
Applicant’s arguments with respect to the newly added/amended limitation(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Ghosh does not disclose applying the emissions factor associated with the identified economic sector to the identified monetary expenditure, to determine the amount of greenhouse gas emissions attributable to the transaction. Examiner disagrees. This limitation is discloses in Ghosh ¶0072 disclosing transactions convert the dollar amount directly into units of greenhouse gas; ¶0073 disclosing viewing the units of greenhouse gas emissions associated with each transaction; ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio. The citation states that the dollar amount is converted directly into units of greenhouse gas by determining conversion factors for the transactions. The citations then give the example of the price paid for gas for an automobile and the conversions into a quantity of greenhouse emissions. Ghosh discloses the limitation.
Applicant argues that Ghosh does not disclose storing information describing one or more greenhouse gas offsetting projects, including a price for offsetting a unit of greenhouse gas emissions. Ghosh discloses this limitation: (Ghosh ¶0077 disclosing presenting the consumer with information about the carbon-offset fund; ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio; ¶0077 disclosing presenting the consumer information and offers to buy shares of a carbon-offset fund equal in value to the consumer’s carbon footprint (price)). Further, ¶0045 discloses the memory including a modeling application and a carbon-trading platform application and data-sourcing application stored. This carbon-trading platform, after determining a carbon index, simplifies the indexes into a fund which is used to determine the money and resources that need to be invested into green projects 
Applicant argues that Ghosh does not disclose determining a price for offsetting greenhouse gas emissions attributable to the transaction, based on the amount of greenhouse gas emissions attributable to the transaction and the price for offsetting a unit of greenhouse gas emissions. Examiner disagrees. Ghosh discloses this limitation: (Ghosh ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio; ¶0077 further discloses the carbon-trading platform is used to determine the amount of money that needs to be invested in to green projects or green technology to offset the consumers’ carbon footprint. This directly corresponds to determining a price for offsetting greenhouse gas emissions attributable to the transaction. Further, it is determined based on the carbon indexes of the consumers which is the amount of greenhouse gases emitted as a result of the consumers goods/service transactions or acquisition (¶0054). Ghosh discloses the limitation.

Claim Objections
Claims 1-9 are objected to because of the following informalities: Claim 1 has a period at the end of the word “and” at the end of the limitation transmitting, to a user device, a carbon offset signal, including the price for offsetting greenhouse gas emissions attributable to each transaction, the one or more greenhouse gas offsetting projects, and payment processing information for contributing to the one or more greenhouse gas offsetting projects; and. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations (MPEP 608.01(m)). Appropriate correction is required.
Dependent claims 2-9 are also objected to due to their dependency on objected claim 1.
Claim 12 is objected to because of the following informalities: Claim 12 is missing a period at the end of the claim.  Each claim begins with a capital letter and ends with a period (MPEP 608.01(m)). Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-9 and 16-19 recite a method (i.e. process), claims 10-15 recite a system (i.e. machine). Therefore claims 1-19 fall within one of the four statutory categories of invention. 
Independent claims 1 and 10 recite the limitations of  receiving one or more emissions factors, each emissions factor associated with an economic sector, wherein each emissions factor represents a quantity of greenhouse gas 5emissions for each monetary unit spent in the associated economic sector; receiving one or more transaction categories for categorizing consumer purchases, each of the one or more transaction categories associated with one or more economic sectors; storing information describing one or more greenhouse gas offsetting projects, including a price for offsetting a unit of greenhouse gas emissions;  10receiving one or more transactions 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a user device, a display of the user device, a selectable link, and computer hardware arrangements. The additional elements are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-9 and 11-15 recite limitations and additional elements that are further directed to the abstract idea analyzed above, and therefore are also rejected under 35 U.S.C. 101.
Independent claim 16 recites the limitations of  transmitting user login credentials for accessing a consumer's financial statement;  5receiving the financial statement including one or more transactions; displaying a selectable icon for initiating a determination of greenhouse gas emissions attributable to the one or more transactions; transmitting a request for the determination of greenhouse gas emissions attributable to the one or more transactions;  10receiving for each transaction, the determined greenhouse gas emissions attributable to the one or more transactions: and receiving a carbon offset signal, including a price for offsetting greenhouse gas emissions attributable to each transaction, one or more greenhouse gas offsetting projects, payment processing information for contributing to the one or more greenhouse gas 15offsetting projects; display a carbon impact study, wherein the carbon impact study includes a transaction summary of the one or more transactions, an offset summary; and acquiring carbon offsets, wherein the offset summary indicates the price for offsetting greenhouses gas emissions attributable to each of the one or more transactions. The limitations are directed to monitoring a consumer’s transactions, determining their carbon footprint, and providing carbon offsets. The limitations correspond to mental processes (evaluation, observation, judgment, and opinion), i.e. receiving financial statements and transactions, determine ]greenhouse gas emissions attributable to the transactions, receiving a price for offsetting greenhouse gas emissions, etc. The limitations also correspond to certain methods of organizing human activity (commercial interactions), i.e. receiving a price for offsetting greenhouse gas emissions attributable to the transaction, one or more greenhouse gas offsetting projects, payment processing information for contributing to the one or more greenhouse gas offsetting projects, etc. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional element of a user device, a selectable icon on the display of the user device, and a selectable link. The additional elements are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 17-19 recite limitations and additional elements that are further directed to the abstract idea analyzed above, and therefore are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (2011/0213690) in view of Bellowe (2017/0351978).

Claim 1: Ghosh discloses: A method for providing an offset for greenhouse gas emissions, comprising: 

receiving one or more emissions factors, each emissions factor associated with an economic sector, wherein each emissions factor represents a quantity of greenhouse gas emissions for each monetary unit spent in the associated economic sector; (Ghosh ¶0072 disclosing transactions being simplified by determining conversion factors for common transactions that convert the dollar amount directly into units of greenhouse gas; ¶0073 disclosing viewing the units of greenhouse gas emissions associated with each transaction; ¶0067 disclosing categorizing the transactions into transportation, housing, food, waste, miscellaneous (etc.) (economic sector))
receiving one or more transaction categories for categorizing consumer purchases, each of the one or more transaction categories associated with one or more economic sectors; Ghosh ¶0067 disclosing categorizing the transactions into transportation, housing, food, waste, miscellaneous (etc.))
storing information describing one or more greenhouse gas offsetting projects, including a price for offsetting a unit of greenhouse gas emissions; (Ghosh ¶0077 disclosing presenting the consumer with information about the carbon-offset fund; ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio; ¶0077 disclosing presenting the consumer 
receiving one or more transactions associated with a consumer, including, for each of the one or more transactions, monetary expenditure and transaction category; (Ghosh ¶0068 disclosing the transaction involving  thirty-dollar purchase for gasoline into a quantity of gasoline (¶0067 disclosing identifying the transactions resulting in the emission of greenhouse gases and categorizing the identified transactions into categories such as transportation, housing, food, waste, and miscellaneous))
for each of the one or more transactions: 
identifying the monetary expenditure; (Ghosh ¶0068 disclosing the transaction involving  thirty-dollar purchase for gasoline into a quantity of gasoline)
identifying the transaction category; (¶0067 disclosing identifying the transactions resulting in the emission of greenhouse gases and categorizing the identified transactions into categories such as transportation, housing, food, waste, and miscellaneous)
comparing the transaction category to the stored transaction categories to identify the economic sector associated with the transaction category; (Ghosh ¶0067 disclosing categorizing the transactions based on the business-merchant involved in the transaction; for example, if the business merchant is an 
applying the emissions factor associated with the identified economic sector to the identified monetary expenditure, to determine the amount of greenhouse gas emissions attributable to the transaction; and (Ghosh ¶0072 disclosing transactions being simplified by determining conversion factors for common transactions that convert the dollar amount directly into units of greenhouse gas; ¶0073 disclosing viewing the units of greenhouse gas emissions associated with each transaction; ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio) 
determining a price for offsetting greenhouse gas emissions attributable to the transaction, based on the amount of greenhouse gas emissions attributable to the transaction and the price for offsetting a unit of greenhouse gas emissions; (Ghosh ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio; ¶0077 further discloses the carbon-trading platform is used to determine the amount of money that needs to be invested in to green projects or green technology to offset the consumers’ carbon footprint. This directly corresponds to determining a price for offsetting greenhouse gas emissions attributable to the transaction. Further, it is determined based on the carbon indexes of the consumers which is the amount of greenhouse gases emitted as a result of the consumers goods/service transactions or acquisition (¶0054) )
transmitting, to a user device, a carbon offset signal, including the price for offsetting greenhouse gas emissions attributable to each transaction, the one or more greenhouse gas offsetting projects, (Ghosh ¶0077 disclosing presenting the consumer with information about the carbon-offset fund; ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio; ¶0077 disclosing presenting the consumer information and offers to buy shares of a carbon-offset fund equal in value to the consumer’s carbon footprint (price)) and payment processing information for contributing to the one or more greenhouse gas offsetting projects; and (Ghosh ¶0015 disclosing a byproduct-reducing transaction includes a purchase of share of a byproduct offset fund)

Ghosh in view of Bellowe discloses:
displaying, on a display of the user device a carbon impact study; 
wherein the carbon impact study includes a transaction summary of each of the one or more transactions, an offset summary, and a selectable link for acquiring carbon offsets, wherein the offset summary indicates the price for offsetting greenhouses gas emissions attributable to each of the one or more transactions. 
displaying, on a display of the user device a carbon impact study; wherein the carbon impact study includes a transaction summary of each of the one or more transactions, an offset summary, and a selectable link for acquiring carbon offsets, wherein the offset summary indicates the price for offsetting greenhouses gas emissions attributable to each of the one or more transactions. Bellowe discloses these limitations: displaying, on a display of the user device a carbon impact study; (Bellowe ¶0045 disclosing the planner displaying impact information for each individual trip event of the user’s itinerary; ¶0052 disclosing the planning user interface may run on a laptop or mobile device; see also Fig. 9); wherein the carbon impact study includes a transaction summary of each of the one or more transactions, an offset summary, and a selectable link for acquiring carbon offsets, wherein the offset summary indicates the price for offsetting greenhouses gas emissions attributable to each of the one or more transactions. (Bellowe Fig. 9 and ¶0079-¶0080 disclosing the transactions summary (transportation lodging, etc.), and the offset summary for each transaction; the offset tab has a link where the user can select to offset their trip for $20.74 and the price(s) for offsetting; ¶0049 disclosing the trip planner offering a direct link to a web site such as The Nature Conservancy that allows donors to offset their carbon footprint by donating (see also ¶0067-¶0068 disclosing the stand-alone website for donating money for carbon offsets)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh to include displaying, on a display of the user device a carbon impact study; wherein the carbon impact study includes a transaction summary of each of the one or more transactions, an offset 

Claim 10 is directed to a system. Claim 10 recites limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claim 10 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 1 recites: A system for providing an offset for greenhouse gas emissions, comprising: a computer hardware arrangement (Ghosh ¶0024 disclosing a system including computer hardware and software)

Claim 2: The method according to claim 1, further comprising: in response to the payment processing information, receiving payment for contributing to the one or more greenhouse gas offsetting project. (Ghosh ¶0015 disclosing the purchasing of a share of a byproduct offset fund, the byproduct offset fund comprising an investment in byproduct offsetting projects or organizations)

Claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The method according to claim 2, further comprising: distributing the received payment to the one or more greenhouse gas offsetting projects. (Ghosh ¶0015 disclosing the purchasing of a share of a byproduct offset fund, the byproduct offset fund comprising an investment in byproduct offsetting projects or organizations; ¶0077 disclosing that any money the consumer pays into the carbon-offset fund is invested in green projects, green technology development, and other carbon minimizing projects))

Claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 3.

Claim 4: The method according to claim 1, further comprising: receiving login credentials associated with the consumer and 15submitting the login credentials to a financial institution to receive one or more transactions associated with the consumer. (Ghosh ¶0060 disclosing the consumer logging in to their banking account and viewing his/her carbon footprint for a particular time period; ¶0073 disclosing the consumer logging in to his or her account and viewing the units of greenhouse gas emissions associated with each transaction)

Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The method according to claim 1, further comprising: receiving one or more retailer emissions factors, each retail emissions factor associated 20with a retailer, wherein each 

Claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (2011/0213690) in view of Bellowe (2017/0351978) further in view of Sperling (2009/0292617).

Claim 6: The method according to claim 1, further comprising:  
While Ghosh in view of Bellowe discloses information describing one or more greenhouse gas offsetting projects, the combination does not explicitly disclose updating the stored information describing the one or more greenhouse gas offsetting projects, including an updated price for offsetting a unit of greenhouse gas emissions. Sperling does:
updating the stored information describing the one or more greenhouse gas offsetting projects, including an updated price for offsetting a unit of greenhouse gas 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Bellowe to include updating the stored information describing the one or more greenhouse gas offsetting projects, including an updated price for offsetting a unit of greenhouse gas emissions as taught by Sperling. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ghosh in view of Bellowe in order to enhance system usability and meet regulatory requirements (¶0035 of Sperling).

Claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 6.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (2011/0213690) in view of Bellowe (2017/0351978) further in view of Levine (2016/0350778).

Claim 7: The method according to claim 1, further comprising:  
While Ghosh in view of Bellowe discloses transactions and carbon emissions associated with those transactions, but does not explicitly disclose adjusting the monetary expenditure to remove amounts not associated with the consumer's carbon footprint. Levine does:
for each of the one or more transactions: adjusting the monetary expenditure to remove amounts not associated with the consumer's carbon footprint. (Levine ¶0068 disclosing the pricing model taking into account additional discounts, for example energy tax credits; also Fig. 16F disclosing the discounts and credits including tax credits; ¶0010 disclosing generating carbon credits to offset greenhouse gas emissions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Bellowe to include that for each of the one or more transactions: adjusting the monetary expenditure to remove amounts not associated with the consumer's carbon footprint as taught by Levine. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ghosh in view of Bellowe in order to enable entities to directly contribute to carbon offsets while receiving additional revenue through solar energy origination fees (¶0009 of Levine).

Claim 8: The method according to claim 7, 
While Ghosh in view of Bellowe discloses transactions and carbon emissions associated with those transactions, but does not explicitly disclose that adjusting of the monetary expenditure to remove amounts not associated with the consumer's carbon footprint comprises removing government taxes. Levine does:
wherein the adjusting of the monetary expenditure to remove amounts not associated with the consumer's carbon footprint comprises removing government taxes. (Levine ¶0068 disclosing the pricing model taking into account additional discounts, for example energy tax credits; also Fig. 16F disclosing the discounts and credits including 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Bellowe to include the adjusting of the monetary expenditure to remove amounts not associated with the consumer's carbon footprint comprises removing government taxes as taught by Levine. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ghosh in view of Bellowe in order to enable entities to directly contribute to carbon offsets while receiving additional revenue through solar energy origination fees (¶0009 of Levine).

Claim 9: The method according to claim 7, 
While Ghosh in view of Bellowe discloses transactions and carbon emissions associated with those transactions, but does not explicitly disclose that adjusting of the monetary expenditure to remove amounts not associated with the consumer's carbon footprint comprises adjusting the monetary expenditure to reflect inflation. Levine does:
wherein the adjusting of the monetary expenditure to remove amounts not associated with the consumer's carbon footprint comprises adjusting the monetary expenditure to reflect inflation. (Levine ¶0010 disclosing generating carbon credits to offset greenhouse gas emissions; ¶0079 disclosing electricity costs being adjusted based on an estimated rate of energy inflation (see also ¶0081 and ¶0082))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Bellowe to include the adjusting of the monetary expenditure to remove amounts not associated with the consumer's carbon footprint .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (2011/0213690) in view of Kunihiro (JP 2012-163757 A) further in view of Bellowe (2017/0351978).

Claim 16: Ghosh discloses: A method for providing an offset for greenhouse gas emissions, comprising: 
transmitting, from a user device, user login credentials for accessing a consumer's financial statement; (Ghosh ¶0060 disclosing the consumer logging in to their banking account and viewing his/her carbon footprint for a particular time period; ¶0073 disclosing the consumer logging in to his or her account and viewing the units of greenhouse gas emissions associated with each transaction)
receiving, at the user device, the financial statement including one or more transactions; (Ghosh ¶0061 disclosing including obtaining the consumer’s transaction data; ¶0060 disclosing the consumer logging in to their banking account and viewing his/her transaction data)
transmitting, from the user device, a request for the determination of greenhouse gas emissions attributable to the one or more transactions;  (Ghosh ¶0060 disclosing the 
receiving, at the user device, for each transaction, the determined greenhouse gas emissions attributable to the one or more transactions: (Ghosh ¶0072 disclosing transactions being simplified by determining conversion factors for common transactions that convert the dollar amount directly into units of greenhouse gas; ¶0073 disclosing viewing the units of greenhouse gas emissions associated with each transaction; ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio)
and receiving, at the user device, a carbon offset signal, including a price for offsetting greenhouse gas emissions attributable to each transaction, one or more greenhouse gas offsetting projects, (Ghosh ¶0077 disclosing presenting the consumer with information about the carbon-offset fund; ¶0068 disclosing converting a $30 transaction between the consumer and automobile gas merchant into $15 gal of gasoline and (¶0069) converting the quantity into a quantity of greenhouse gas emissions resulting from the production/consumption/ or service by applying the EPAs conversion ratio; ¶0077 disclosing presenting the consumer information and offers to buy shares of a carbon-offset fund equal in value to the consumer’s carbon footprint (price))
and payment processing information for contributing to the one or more greenhouse gas offsetting projects. (Ghosh ¶0015 disclosing a byproduct-reducing transaction includes a purchase of share of a byproduct offset fund)

Ghosh in view of Kunihiro discloses:
displaying, on the user device, a selectable icon for initiating a determination of greenhouse gas emissions attributable to the one or more transactions; 
While Ghosh discloses presenting the consumer with greenhouse gas emissions attributable to the one or more transactions, Ghosh does not explicitly disclose displaying, on the user device, a selectable icon for initiating a determination of greenhouse gas emissions attributable to the one or more transactions. Kunihiro does: (Kunihiro pg. 12, 7th paragraph disclosing if the Ecoview icon is touched, greenhouse gas emission information is displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Bellowe to include displaying, on the user device, a selectable icon for initiating a determination of greenhouse gas emissions attributable to the one or more transactions as taught by Kunihiro. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ghosh in view of Bellowe in order to provide additional purchase support system for a greenhouse gas emission trading costs of a consumable product to which a greenhouse gas emission right is used (paragraph 1, pg. 3 of Kunihiro).

Ghosh in view of Kunihiro further in view of Bellowe:
displaying, on a display of the user device a carbon impact study; 
wherein the carbon impact study includes a transaction summary of each of the one or more transactions, an offset summary, and a selectable link for acquiring carbon 
Ghosh in view of Kunihiro discloses determining a price for offsetting greenhouse gas emissions attributable to the transaction, based on the amount of greenhouse gas emissions attributable to the transaction and the price for offsetting a unit of greenhouse gas emissions, but does not explicitly disclose displaying, on a display of the user device a carbon impact study; wherein the carbon impact study includes a transaction summary of each of the one or more transactions, an offset summary, and a selectable link for acquiring carbon offsets, wherein the offset summary indicates the price for offsetting greenhouses gas emissions attributable to each of the one or more transactions. Bellowe discloses these limitations: displaying, on a display of the user device a carbon impact study; (Bellowe ¶0045 disclosing the planner displaying impact information for each individual trip event of the user’s itinerary; ¶0052 disclosing the planning user interface may run on a laptop or mobile device; see also Fig. 9); wherein the carbon impact study includes a transaction summary of each of the one or more transactions, an offset summary, and a selectable link for acquiring carbon offsets, wherein the offset summary indicates the price for offsetting greenhouses gas emissions attributable to each of the one or more transactions. (Bellowe Fig. 9 and ¶0079-¶0080 disclosing the transactions summary (transportation lodging, etc.), and the offset summary for each transaction; the offset tab has a link where the user can select to offset their trip for $20.74 and the price(s) for offsetting; ¶0049 disclosing the trip planner offering a direct link to a web site such as The Nature Conservancy that allows donors to offset their carbon footprint by donating (see also ¶0067-¶0068 disclosing the stand-alone website for donating money for carbon offsets)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view 

Claim 17: The method according to claim 16, further comprising: in response to the payment processing information, transmitting payment instructions for contributing to the one or more greenhouse gas offsetting projects. (Ghosh ¶0015 disclosing the purchasing of a share of a byproduct offset fund, the byproduct offset fund comprising an investment in byproduct offsetting projects or organizations)

Claim 18: The method according to claim 17, 
While Ghosh in view of Kunihiro discloses transmitting payment instructions for contributing to the one or more greenhouse gas offsetting projects, the combination does not explicitly disclose that the payment instructions specify the one or more greenhouse gas offsetting projects to receive payment. Sperling does:
wherein the payment instructions specify the one or more greenhouse gas offsetting projects to receive payment. (Bellowe ¶0040 disclosing the payment in the amount of the assessed monetary values is received and sent to a selected organization 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Kunihiro to include the payment instructions specify the one or more greenhouse gas offsetting projects to receive payment as taught by Bellowe. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ghosh in view of Kunihiro in order to generate recommendations to a user and/or plurality of users and corresponding offsets to reduce carbon impact (see ¶0002 of Bellowe). 

Claim 19: The method according to claim 17 wherein the payment instructions do not specify the one or more greenhouse gas offsetting projects to receive payment. (Ghosh ¶0015 disclosing the purchasing of a share of a byproduct offset fund, the byproduct offset fund comprising an investment in byproduct offsetting projects or organizations; ¶0077 disclosing that any money the consumer pays into the carbon-offset fund is invested in green projects, green technology development, and other carbon minimizing projects))

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628